UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number : 811-05445 Name of Registrant : Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service : Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end : September 30th Date of reporting period: December 31, 2015 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of December 31, 2015 Market Value Shares ($000) Common Stocks (97.6%) 1 Consumer Discretionary (6.2%) Home Depot Inc. 3,246,800 429,389 McDonald's Corp. 1,876,205 221,655 Thomson Reuters Corp. 2,537,270 96,036 Target Corp. 934,400 67,847 Ford Motor Co. 4,181,900 58,923 Carnival Corp. 988,900 53,875 Darden Restaurants Inc. 702,900 44,733 General Motors Co. 1,199,100 40,781 ^ Cracker Barrel Old Country Store Inc. 283,500 35,956 Leggett & Platt Inc. 830,400 34,893 Omnicom Group Inc. 447,500 33,858 American Eagle Outfitters Inc. 2,173,300 33,686 GameStop Corp. Class A 570,100 15,986 Time Warner Cable Inc. 42,300 7,850 Gannett Co. Inc. 341,100 5,557 Cablevision Systems Corp. Class A 147,300 4,699 Tupperware Brands Corp. 50,300 2,799 International Game Technology plc 12,210 198 Consumer Staples (11.1%) Coca-Cola Co. 7,151,464 307,227 Philip Morris International Inc. 3,237,645 284,621 Kraft Heinz Co. 3,509,670 255,364 Procter & Gamble Co. 2,605,140 206,874 Altria Group Inc. 3,545,375 206,376 British American Tobacco plc 3,083,855 171,260 Wal-Mart Stores Inc. 2,710,192 166,135 PepsiCo Inc. 1,033,090 103,226 Diageo plc ADR 910,100 99,265 Dr Pepper Snapple Group Inc. 541,600 50,477 ConAgra Foods Inc. 1,144,000 48,231 Clorox Co. 373,700 47,396 Campbell Soup Co. 770,800 40,506 Ingredion Inc. 390,700 37,445 Kimberly-Clark Corp. 272,688 34,713 Coca-Cola Enterprises Inc. 659,400 32,469 Flowers Foods Inc. 487,500 10,476 Nu Skin Enterprises Inc. Class A 132,700 5,028 B&G Foods Inc. 108,200 3,789 Universal Corp. 35,300 1,980 General Mills Inc. 27,900 1,609 Energy (10.0%) Exxon Mobil Corp. 5,945,110 463,421 Chevron Corp. 4,278,170 384,864 Suncor Energy Inc. 9,244,210 238,501 Phillips 66 2,363,600 193,342 Occidental Petroleum Corp. 2,468,930 166,924 Enbridge Inc. 2,979,500 98,890 Valero Energy Corp. 903,100 63,858 Marathon Oil Corp. 4,968,000 62,547 PBF Energy Inc. Class A 961,200 35,382 Ensco plc Class A 2,289,800 35,240 HollyFrontier Corp. 771,000 30,755 ^ Noble Corp. plc 2,826,400 29,818 Western Refining Inc. 784,300 27,937 ^ Nordic American Tankers Ltd. 1,609,300 25,009 Scorpio Tankers Inc. 2,031,400 16,292 ConocoPhillips 312,400 14,586 ^ Atwood Oceanics Inc. 390,500 3,995 ^ CVR Energy Inc. 100,600 3,959 Teekay Corp. 218,400 2,156 ^ Ship Finance International Ltd. 84,500 1,400 Financials (16.5%) Wells Fargo & Co. 13,713,140 745,446 JPMorgan Chase & Co. 9,668,230 638,393 Marsh & McLennan Cos. Inc. 5,490,070 304,424 PNC Financial Services Group Inc. 2,663,592 253,867 BlackRock Inc. 606,730 206,604 ACE Ltd. 1,726,340 201,723 MetLife Inc. 3,158,000 152,247 M&T Bank Corp. 1,075,190 130,291 US Bancorp 2,402,740 102,525 Travelers Cos. Inc. 560,400 63,247 Principal Financial Group Inc. 1,396,500 62,815 Prudential Financial Inc. 769,200 62,621 Lazard Ltd. Class A 816,200 36,737 Aflac Inc. 510,000 30,549 First American Financial Corp. 676,900 24,301 Navient Corp. 1,533,100 17,554 Axis Capital Holdings Ltd. 257,800 14,493 Validus Holdings Ltd. 305,000 14,118 Fifth Third Bancorp 700,400 14,078 CME Group Inc. 126,900 11,497 Hanover Insurance Group Inc. 127,100 10,338 Cincinnati Financial Corp. 158,800 9,396 Old Republic International Corp. 492,700 9,179 Federated Investors Inc. Class B 194,400 5,570 Washington Federal Inc. 201,500 4,802 BankUnited Inc. 68,300 2,463 First Commonwealth Financial Corp. 267,000 2,422 Hancock Holding Co. 53,200 1,339 Health Care (12.3%) Johnson & Johnson 5,682,045 583,660 Merck & Co. Inc. 9,269,424 489,611 Pfizer Inc. 13,646,744 440,517 Bristol-Myers Squibb Co. 3,697,932 254,381 Roche Holding AG 526,858 145,997 AstraZeneca plc ADR 3,674,098 124,736 Eli Lilly & Co. 1,189,349 100,214 Novartis AG 1,004,975 86,447 AbbVie Inc. 1,432,400 84,855 Baxalta Inc. 424,600 16,572 Quality Systems Inc. 86,000 1,386 Industrials (12.0%) General Electric Co. 18,226,952 567,770 3M Co. 1,410,530 212,482 Eaton Corp. plc 4,050,410 210,783 United Technologies Corp. 2,032,780 195,289 Raytheon Co. 1,232,300 153,458 United Parcel Service Inc. Class B 1,582,130 152,248 Honeywell International Inc. 1,274,100 131,959 Union Pacific Corp. 1,495,900 116,979 Boeing Co. 723,700 104,640 Caterpillar Inc. 1,308,100 88,898 Waste Management Inc. 1,542,590 82,328 Lockheed Martin Corp. 278,000 60,368 Stanley Black & Decker Inc. 443,100 47,292 PACCAR Inc. 950,200 45,040 Pitney Bowes Inc. 1,715,900 35,433 General Dynamics Corp. 231,500 31,799 GATX Corp. 387,400 16,484 RR Donnelley & Sons Co. 455,500 6,705 West Corp. 161,600 3,486 Aircastle Ltd. 154,400 3,225 General Cable Corp. 228,200 3,065 Timken Co. 59,500 1,701 Briggs & Stratton Corp. 27,000 467 Information Technology (13.7%) Microsoft Corp. 16,899,919 937,607 Intel Corp. 14,076,250 484,927 Cisco Systems Inc. 15,646,180 424,872 International Business Machines Corp. 1,453,100 199,976 Maxim Integrated Products Inc. 3,128,417 118,880 Analog Devices Inc. 1,999,360 110,605 Texas Instruments Inc. 1,830,400 100,324 Western Union Co. 2,169,200 38,850 Broadridge Financial Solutions Inc. 602,900 32,394 Lexmark International Inc. Class A 956,900 31,051 QUALCOMM Inc. 567,500 28,366 Leidos Holdings Inc. 446,900 25,143 Apple Inc. 159,300 16,768 Computer Sciences Corp. 466,700 15,252 CSRA Inc. 466,700 14,001 Diebold Inc. 278,000 8,365 Paychex Inc. 127,400 6,738 EarthLink Holdings Corp. 490,200 3,642 Science Applications International Corp. 30,800 1,410 Materials (2.6%) Dow Chemical Co. 3,877,920 199,635 International Paper Co. 1,914,020 72,159 Nucor Corp. 1,736,410 69,977 LyondellBasell Industries NV Class A 676,400 58,779 Avery Dennison Corp. 610,400 38,248 Bemis Co. Inc. 637,600 28,494 EI du Pont de Nemours & Co. 226,670 15,096 Domtar Corp. 242,000 8,942 Steel Dynamics Inc. 258,800 4,625 Other (0.4%) 2 Vanguard High Dividend Yield ETF 1,047,950 69,951 Telecommunication Services (4.2%) Verizon Communications Inc. 10,704,786 494,775 BCE Inc. 3,850,600 148,770 AT&T Inc. 3,897,297 134,106 CenturyLink Inc. 1,104,000 27,777 Cogent Communications Holdings Inc. 41,200 1,429 Utilities (8.6%) Xcel Energy Inc. 5,137,790 184,498 Dominion Resources Inc. 2,678,300 181,160 NextEra Energy Inc. 1,562,216 162,299 Eversource Energy 2,806,390 143,322 UGI Corp. 3,867,190 130,556 Duke Energy Corp. 1,806,600 128,973 National Grid plc 7,441,192 102,626 Sempra Energy 969,600 91,152 CMS Energy Corp. 1,629,800 58,803 American Electric Power Co. Inc. 982,000 57,221 Exelon Corp. 1,929,100 53,571 PPL Corp. 1,456,600 49,714 Consolidated Edison Inc. 756,800 48,640 Public Service Enterprise Group Inc. 1,251,100 48,405 FirstEnergy Corp. 1,423,000 45,152 Atmos Energy Corp. 614,700 38,751 WGL Holdings Inc. 413,200 26,028 Ameren Corp. 493,300 21,325 Southern Co. 369,300 17,280 Vectren Corp. 272,600 11,564 SCANA Corp. 175,700 10,628 NiSource Inc. 528,900 10,319 Questar Corp. 182,100 3,547 ONE Gas Inc. 29,100 1,460 Total Common Stocks (Cost $15,192,876) Market Value Coupon Shares ($000) Temporary Cash Investments (2.3%) 1 Money Market Fund (0.5%) 3,4 Vanguard Market Liquidity Fund 0.363% 88,452,980 88,453 Face Maturity Amount Date ($000) Repurchase Agreements (1.5%) Goldman Sachs & Co. (Dated 12/31/15, Repurchase Value $168,606,000, collateralized by Federal Home Loan Mortgage Corp. 2.500%- 7.000%, 8/1/19-10/1/44, and Federal National Mortgage Assn. 3.500%-4.000%, 3/1/27-12/1/44, with a value of $171,972,000) 0.320% 1/4/16 168,600 168,600 RBS Securities, Inc (Dated 12/31/15, Repurchase Value $114,504,000, collateralized by U.S. Treasury Note/Bond 2.750%, 2/15/24, with a value of $116,795,000) 0.300% 1/4/16 114,500 114,500 Societe Generale (Dated 12/31/15, Repurchase Value $10,100,000, collateralized by U.S. Treasury Note/Bond 1.000%, 12/15/17, with a value of $10,302,000) 0.320% 1/4/16 10,100 10,100 U.S. Government and Agency Obligations (0.3%) 5 Federal Home Loan Bank Discount Notes 0.100% 1/13/16 30,000 29,998 5 Federal Home Loan Bank Discount Notes 0.200% 2/5/16 200 200 5 Federal Home Loan Bank Discount Notes 0.355% 3/4/16 500 500 5 Federal Home Loan Bank Discount Notes 0.331% 4/13/16 500 499 5 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 9,000 8,988 5,6 Federal Home Loan Bank Discount Notes 0.294% 4/29/16 7,000 6,990 5 Federal Home Loan Bank Discount Notes 0.371% 5/4/16 100 100 7 Freddie Mac Discount Notes 0.220% 3/30/16 3,000 2,997 6 United States Treasury Bill 0.370%-0.386% 5/26/16 500 499 6 United States Treasury Note 0.375% 5/31/16 1,000 1,000 Total Temporary Cash Investments (Cost $433,435) Total Investments (99.9%) (Cost $15,626,311) Other Assets and Liabilities-Net (0.1%) 4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $28,553,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.1% and 1.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $29,488,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $4,095,000 have been segregated as initial margin for open futures contracts. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Equity Income Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 18,027,976 506,330 — Temporary Cash Investments 88,453 344,971 — Futures Contracts—Liabilities 1 (784) — — Total 18,115,645 851,301 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2016 891 90,677 814 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At December 31, 2015, the cost of investment securities for tax purposes was $15,626,315,000. Net unrealized appreciation of investment securities for tax purposes was $3,341,415,000, consisting Equity Income Fund of unrealized gains of $3,952,386,000 on securities that had risen in value since their purchase and $610,971,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments As of December 31, 2015 Market Value Shares ($000) Common Stocks (92.0%) Consumer Discretionary (10.9%) L Brands Inc. 1,548,845 148,410 * CarMax Inc. 2,206,400 119,079 TJX Cos. Inc. 1,479,600 104,918 Carnival Corp. 1,624,300 88,492 Sony Corp. ADR 3,465,000 85,274 Walt Disney Co. 750,000 78,810 Ross Stores Inc. 1,010,900 54,397 Tribune Media Co. Class A 803,500 27,166 Las Vegas Sands Corp. 610,000 26,742 Gildan Activewear Inc. Class A 938,900 26,684 VF Corp. 278,000 17,305 * Bed Bath & Beyond Inc. 337,491 16,284 * Amazon.com Inc. 23,545 15,914 Garmin Ltd. 390,000 14,496 Time Warner Cable Inc. 50,000 9,280 * Norwegian Cruise Line Holdings Ltd. 91,700 5,374 Royal Caribbean Cruises Ltd. 42,000 4,251 Newell Rubbermaid Inc. 50,000 2,204 Comcast Corp. Class A 35,100 1,981 Consumer Staples (0.8%) CVS Health Corp. 322,377 31,519 PepsiCo Inc. 300,000 29,976 Energy (1.1%) Schlumberger Ltd. 454,300 31,687 ^ Transocean Ltd. 1,408,300 17,435 National Oilwell Varco Inc. 243,200 8,145 Cabot Oil & Gas Corp. 425,000 7,518 * Southwestern Energy Co. 785,000 5,581 EOG Resources Inc. 63,000 4,460 Exxon Mobil Corp. 46,012 3,587 * Cameron International Corp. 25,300 1,599 Encana Corp. 60,000 305 * Petroleo Brasileiro SA ADR 75,000 255 Frank's International NV 10,000 167 * Petroleo Brasileiro SA ADR Series A 30,000 129 Financials (7.1%) JPMorgan Chase & Co. 2,260,566 149,265 Charles Schwab Corp. 3,662,100 120,593 Marsh & McLennan Cos. Inc. 2,072,575 114,924 Wells Fargo & Co. 1,217,000 66,156 Progressive Corp. 1,189,800 37,836 US Bancorp 665,000 28,375 Chubb Corp. 131,800 17,482 Discover Financial Services 143,000 7,668 CME Group Inc. 39,700 3,597 American Express Co. 51,000 3,547 Comerica Inc. 35,000 1,464 Health Care (26.4%) Amgen Inc. 2,351,324 381,690 Eli Lilly & Co. 4,199,800 353,875 Roche Holding AG 1,066,806 295,621 * Biogen Inc. 860,400 263,584 Johnson & Johnson 1,536,650 157,845 Novartis AG ADR 1,610,605 138,576 Medtronic plc 1,107,700 85,204 Thermo Fisher Scientific Inc. 559,700 79,393 Abbott Laboratories 1,712,700 76,917 * Boston Scientific Corp. 3,327,200 61,354 * Waters Corp. 225,000 30,280 * Illumina Inc. 155,900 29,924 GlaxoSmithKline plc ADR 600,000 24,210 Sanofi ADR 541,000 23,074 Merck & Co. Inc. 350,000 18,487 Agilent Technologies Inc. 382,600 15,997 AbbVie Inc. 74,000 4,384 Stryker Corp. 45,500 4,229 * Cerner Corp. 10,000 602 AstraZeneca plc ADR 13,700 465 Industrials (16.3%) Southwest Airlines Co. 8,926,525 384,376 Airbus Group SE 1,465,913 98,785 United Parcel Service Inc. Class B 827,500 79,630 FedEx Corp. 488,175 72,733 Honeywell International Inc. 690,000 71,463 Delta Air Lines Inc. 1,247,000 63,210 * United Continental Holdings Inc. 1,088,000 62,342 Boeing Co. 349,800 50,578 American Airlines Group Inc. 979,600 41,486 Deere & Co. 512,600 39,096 * Jacobs Engineering Group Inc. 746,655 31,322 Caterpillar Inc. 355,000 24,126 Safran SA 337,600 23,194 CSX Corp. 875,000 22,706 Rockwell Automation Inc. 209,200 21,466 Union Pacific Corp. 266,400 20,833 Pentair plc 400,000 19,812 * Hertz Global Holdings Inc. 1,370,000 19,495 * AECOM 525,000 15,766 ^ Ritchie Bros Auctioneers Inc. 618,300 14,907 Norfolk Southern Corp. 169,187 14,312 Republic Services Inc. Class A 266,935 11,742 United Technologies Corp. 120,000 11,528 IDEX Corp. 139,000 10,649 Expeditors International of Washington Inc. 230,000 10,373 CH Robinson Worldwide Inc. 165,000 10,233 * TransDigm Group Inc. 37,500 8,567 Alaska Air Group Inc. 50,000 4,026 Tyco International plc 75,000 2,392 * Kirby Corp. 16,000 842 ^ Chicago Bridge & Iron Co. NV 20,000 780 Information Technology (26.3%) Texas Instruments Inc. 3,845,800 210,788 Microsoft Corp. 2,939,200 163,067 * Alphabet Inc. Class A 188,472 146,633 * Alphabet Inc. Class C 188,441 143,004 SanDisk Corp. 1,567,516 119,116 * Flextronics International Ltd. 8,861,200 99,334 Intel Corp. 2,716,700 93,590 EMC Corp. 3,080,300 79,102 NetApp Inc. 2,956,700 78,441 KLA-Tencor Corp. 964,087 66,859 QUALCOMM Inc. 1,239,830 61,973 Cisco Systems Inc. 2,279,500 61,900 Telefonaktiebolaget LM Ericsson ADR 6,313,300 60,671 Hewlett Packard Enterprise Co. 3,773,267 57,354 HP Inc. 4,560,067 53,991 Intuit Inc. 541,500 52,255 NVIDIA Corp. 1,500,000 49,440 ^ ASML Holding NV 480,000 42,610 * Alibaba Group Holding Ltd. ADR 512,430 41,645 * Adobe Systems Inc. 441,625 41,486 * PayPal Holdings Inc. 1,064,900 38,549 Activision Blizzard Inc. 900,000 34,839 * eBay Inc. 1,089,900 29,950 Corning Inc. 1,425,000 26,049 Applied Materials Inc. 1,259,000 23,506 Visa Inc. Class A 282,400 21,900 * Electronic Arts Inc. 315,000 21,647 * Yahoo! Inc. 610,600 20,309 Analog Devices Inc. 365,000 20,192 Oracle Corp. 508,000 18,557 * Keysight Technologies Inc. 571,000 16,176 * BlackBerry Ltd. 1,547,500 14,361 Apple Inc. 132,000 13,894 Broadcom Corp. Class A 110,000 6,360 * Micron Technology Inc. 221,300 3,134 Teradyne Inc. 150,000 3,101 * VMware Inc. Class A 3,000 170 Materials (2.5%) Monsanto Co. 773,350 76,190 Praxair Inc. 229,700 23,521 Celanese Corp. Class A 320,000 21,546 ^ Dow Chemical Co. 405,000 20,849 EI du Pont de Nemours & Co. 275,000 18,315 Potash Corp. of Saskatchewan Inc. 758,500 12,986 * Crown Holdings Inc. 100,000 5,070 Cabot Corp. 100,000 4,088 LyondellBasell Industries NV Class A 46,200 4,015 Greif Inc. Class A 125,400 3,864 Greif Inc. Class B 37,000 1,582 Chemours Co. 55,000 295 Telecommunication Services (0.6%) AT&T Inc. 905,492 31,158 *,^ Sprint Corp. 4,430,000 16,036 Total Common Stocks (Cost $4,135,195) Coupon Temporary Cash Investment (6.7%) Money Market Fund (6.7%) 1,2 Vanguard Market Liquidity Fund (Cost $517,776) 0.363% 517,776,000 517,776 Total Investments (98.7%) (Cost $4,652,971) Other Assets and Liabilities-Net (1.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $31,612,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $34,263,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). PRIMECAP Core Fund The following table summarizes the market value of the fund's investments as of December 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments   Total  D. At December 31, 2015, the cost of investment securities for tax purposes was $4,652,971,000. Net unrealized appreciation of investment securities for tax purposes was $2,989,085,000, consisting of unrealized gains of $3,196,679,000 on securities that had risen in value since their purchase and $207,594,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2016 VANGUARD FENWAY FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 18, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
